DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, claim 2 does not further limit the subject matter of claim 1, as all limitations listed in claim 2 are now listed in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al (US 2013/0224677 A1).
Regarding the above claims, Yamashita et al discloses a root canal treatment apparatus (100; see Figs. 1-2 and 12) comprising: a handpiece (1) configured to hold a cutting tool (5) in a head (2) in a drivable manner; a drive portion (6) configured to drive the cutting tool, with rotation in a direction in which the cutting tool cuts an object to be cut being defined as forward rotation and rotation in a direction opposite to the forward rotation being defined as reverse rotation (e.g. normal rotation and reverse rotation, see Fig. 12); a root canal length measurement portion (12) configured to electrically detect a position of a tip end of the cutting tool in a root canal, using the cutting tool as a measuring electrode (see [0034]); and a control portion (11) configured to control the drive portion so as to perform drive for reversely rotating the cutting tool by a predetermined set angle and stop rotation when the position of the tip end of the cutting tool detected by the root canal length measurement portion reaches a predetermined set position (e.g. reference position A, B, C or D), wherein the set angle is any one of angles ranging from 30-720 degrees (e.g. at any of steps S124, S127 or S130 the controller is configured to perform drive for reversely rotating the tool by a predetermined set angle (reverse rotation specified in each of the above steps) and to stop rotation (either at the end of the procedure, or by changing direction to rotate in the opposite (forward) direction during the twist driving; when direction is switched the tool must be stopped at least momentarily to reverse direction; see abstract, [0032]-[0038], [0040]-[0043], [0050], [0058], [0120]-[0137] and see [0025] of instant disclosure).  Regarding the limitation of the set angle is any one of angles ranging from 30 to 720 degrees, see Fig. 12 (the Examiner notes that the controller is configured to drive in the reverse rotation 30-720 degrees as it is configured to rotate in reverse for example for either 90 or 30 degree increments at 400 rpm/60, or 6.7 rotation per second, and is configured to run in such a manner for one second, resulting in a reverse rotation angle of 200 or 600 degrees as required, at which point the reverse rotation would be stopped, either momentarily to rotate forward or at the end of the procedure; alternatively both 30 and 90 degrees lie within the claimed range; per claims 1-2).   
Yamashita et al further discloses wherein the control portion controls the drive portion so as to perform drive for forwardly rotating the cutting tool unit until the position of the tip end of the cutting tool reaches the set position (see Fig. 12 and citations above; per claim 3); wherein the control portion can preliminarily set the number of rotations of the cutting tool to be driven (e.g. RPM) and the set angle is changed in accordance with the set number of rotations (see sets of rotations and angles in Fig. 12; per claim 4); further comprising a load detector (14/14a) configured to detect a load applied to the tool during drive for at least one of a forward or reverse rotation (implicitly, see citations above), wherein the control portion changes the set angle in accordance with the load detected by the load detector (see citations above and Fig. 12; per claim 5); wherein the control portion controls the drive portion so as to perform the drive for reversely rotating the tool temporarily or drive for stopping rotations, when the load detected by the load detector is higher than a set load (see citations above and Fig. 12; per claim 7); wherein the control portion performs drive for stopping rotation of the tool when the position of the tip end of the tool detected by the measurement portion reaches the predetermined set position, and then, reversely rotating the tool by the predetermined set angle, and then stopping rotation (as explained above; see citations above, in instance when the stop point is not at the end of the procedure and the drill is continued to be used in the twist driving, and Fig. 12; per claim 8); wherein the number of rotations in drive for reversely rotating the tool by the set angle is different from the number of rotations in dive for forwardly rotating the tool (see Fig. 12; per claim 10); further comprising a notification portion (16/17) configured to notify a user that drive for reversely rotating the cutting tool by the set angle and drive for stopping rotation have been performed (see [0042]-[0043] and citations above; per claim 11); and wherein the notification portion is a display portion and is provided in the handpiece (see citations above and [0138]; per claim 12).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al in view of Katsuda et al (US 2015/0086941 A1).
Regarding claim 6, Yamashita et al does not teach wherein the control portion controls the drive portion so as to add drive for reversely rotating the cutting tool by a certain angle, in accordance with the load detected by the load detector during drive for reversely rotating the cutting tool by the set angle as required. 
Katsuda et al, however, teaches a root canal treatment apparatus comprising a control portion that controls a drive portion (motor) so as to add drive for reversely rotating the cutting tool by a certain angle, in accordance with a load detected by the load detector during drive for reversely rotating the cutting tool by the set angle (see Fig. 8, steps S84-S86 and associated loop; [0081]-[0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Yamashita to include Katsuda’s step of adding reverse rotation based on load detected during reverse rotation, as such modification would aid in ensuring the binding of the tool in the canal, and breakage of the tool, is further reduced.  
Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not persuasive.
Applicant first argues that Yamashita does not disclose “performing drive for reversely rotating the cutting tool by a predetermined angle and to stop rotation” as required, instead stating that the rotation parameters are only “set”.  However, the Examiner disagrees as Yamashita explicitly states that the “twist drive” drives the tool in both the forward and reverse directions, as specified by the controller parameters.  Further several paragraphs between [0120]-[0136], as well as [0036] and [0050] disclose driving the tool based on the control parameters.  Further, as explained above and previously noted, the Examiner maintains that switching directions implicitly involves momentarily stopping rotating in the first direction, and then restarting in the second direction.  Otherwise the direction of rotation could not be changed.  Additionally, the Examiner notes that the claim does not require the stopping to occur immediately following the driving in the reverse rotation.  For example, the stopping can be performed/occur after several other driving steps have been performed, after first driving in the reverse direction.  Once the tool is driven based on the controller parameters, at the very least, at the end of the operation the controller is configured to stop rotation, at least by switching off the device.  
Regarding the newly added limitations of the set angle being between 30 and 720 degrees, Applicant argues that Yamashita does not disclose such limitations, however the Examiner disagrees.  Specifically, Applicant correctly states that at 400 rpm, 6.7 rotations of the tool would occur in a second.  As specified in the method of Fig. 12 the reverse rotation is driven at the 6.7 rps by a set angle of 30 or 90 degrees.  As such the controller is configured to drive in the reverse direction as 1) both 30 and 90 degrees fall within the claimed range, and 2) the drill is configured to be rotated in the reverse direction for 1 second, imparting a total rotation of 200-600 degrees, both of which fall into the claimed range.  The Examiner notes the controller (even with human interaction) is configured to stop rotation after 1 second, resulting in a reverse rotation that falls within the claimed range.  Additionally, the Examiner notes that there are no time parameters recited in the claims.  Accordingly, the Examiner maintains that the controller is configured to operate as such, since as correctly pointed out above, for example at box S130, the drill is only reversed by the set angle of 90 degrees at 400 RPM, and meets the range in the two ways as explained above, as best understood by the Examiner.  Further, the arguments directed to the tool making 1/3 or 1/8 rotations being impossible to realize by human operation, are unclear as it is unclear where such parameters come from, and where such parameters are listed in the claims.  Additionally it is unclear how such parameters have bearing on the functionality of the controller, since as explained above and as best understood by the Examiner, the controller is configured to drive the tool in the reverse direction by the set angle of between 30 and 720 degrees, meeting the limitations of the claims.  
Therefore, Applicant’s arguments have been fully considered but are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 10085818 teaches a similar root canal treatment apparatus with a controller configured to control rotation parameters of the drill.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772